                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                   AT PADUCAH

CHRISTOPHER BARTLEY                                                                  PLAINTIFF

v.                                                     CIVIL ACTION NO. 5:19-CV-P5-TBR

JENNY STEWART MEDICAL CENTER et al.                                              DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       This is a pro se civil rights action brought by a convicted prisoner pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff Christopher Bartley leave to proceed in forma pauperis.

This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set

forth below, the Court will dismiss some claims but allow others to proceed.

                              I. SUMMARY OF COMPLAINT

       Plaintiff is a convicted prisoner incarcerated at the Christian County Jail (CCJ). He

names the following as Defendants in this action – the Jenny Stewart Medical Center; Dr.

Michael Wong; CCJ Deputy Jailer Newby; and Advanced Correctional Healthcare (ACH)

Dr. Matthew Johnson.

       Plaintiff makes the following allegations:

       On November 9, 2018, I was taken by ambulance to Jenny Stewart Medical Center
       . . . due to an accident received while on work release from the [CCJ] . . . . After
       Dr. Wong did my cat scan and x rays he proceeded to discuss a medical issue that
       has nothing to do with the accident to Deputy Jailer Newby. I believe my rights
       were violated when the Dr. discussed my medical information and showed my x-
       ray/cat scan results to a prison guard who has no medical training or need to know
       (HIPPA ACT).

       When I was released from the hospital on 11/9/18 and returned to the jail they were
       upset about the incident and Dr. Matthew Johnson (ACH) retaliated by locking me
       down and making me sleep on the floor which lasted around [18] days in general
       population. I believe Dr. Johnson violated my rights by having me sleep on the
       floor where this was a medical issue I should have been provided a bottom bunk
        furthermore as a state inmate the county has an obligation to keep a state prisoner
        6” off the ground in a medical cell and not in general population.

        While doing pill call Dep. Jailer Newby came to the window and called me by my
        last name to get my meds. When I did not respond fast enough, because I was in
        pain and on the floor, he said “Let’s go Old Rib Neck” which that comment stems
        from what Dr. Wong showed Dep. Newby on my cat scan/x-ray results. After Dep.
        Newby made that comment I was shamed each morning when the inmates would
        call me dick neck, rib neck, get your pills. Deputy Newby violated my rights when
        he made comments about my medical issues in front of a roomful of inmates.

        As relief, Plaintiff seeks compensatory damages.

                                      II. LEGAL STANDARD

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the Court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 544 U.S. 199 (2007). In order to survive

dismissal for failure to state a claim, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        “[A] district court must (1) view the complaint in the light most favorable to the plaintiff

and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC,

561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

(citations omitted)). “[A] pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89

(2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, while liberal, this


                                                   2
standard of review does require more than the bare assertion of legal conclusions. See Columbia

Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995). The Court’s duty “does not

require [it] to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979),

or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975). To command otherwise would require the Court “to explore exhaustively all

potential claims of a pro se plaintiff, [and] would also transform the district court from its

legitimate advisory role to the improper role of an advocate seeking out the strongest arguments

and most successful strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

                                          III. ANALYSIS

       A. Defendant Dr. Matthew Johnson

       Section 1983 creates no substantive rights but merely provides remedies for deprivations

of rights established elsewhere. Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v. Toledo, 446 U.S.

635, 640 (1980). “A plaintiff must allege the violation of a right secured by the Constitution and

laws of the United States, and must show that the alleged deprivation was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988). “Absent either element,

a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

       The Court construes the complaint as asserting constitutional claims against Defendant

Dr. Johnson pursuant to 42 U.S.C. § 1983 for retaliation, deliberate indifference to a serious

medical need, and a violation of state policy. The Court will address each claim in turn.




                                                  3
             1. Official-Capacity Claim

          “[O]fficial-capacity suits . . . ‘generally represent [] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

Thus, Plaintiff’s official-capacity claim against Dr. Johnson is actually against his employer,

ACH. See, e.g., Smith v. Davis, 5:17-CV-P187-GNS, 2018 U.S. Dist. LEXIS 41882, at *16

(W.D. Ky. Mar. 14, 2018) (finding official-capacity claim against a Correct Care Solutions

(CCS) employee to be against CCS itself); Prather v. Corr. Care Solutions, No. 3:16-CV-P60-

JHM, 2016 U.S. Dist. LEXIS 65363, at *12 (W.D. Ky. May 18, 2016) (same). The Sixth Circuit

has held that the same analysis that applies to § 1983 claims brought against municipalities

applies to private corporations contracted to provide medical services to inmates. See, e.g.,

Parsons v. Caruso, 491 F. App’x 597, 609 (6th Cir. 2012) (recognizing that a “Monell custom or

policy claim” can be brought under § 1983 against a private corporation that provides medical

care to inmates); see also Braswell v. Corr. Corp. of Am., 419 F. App’x 622, 627 (6th Cir. 2011)

(applying Monell’s municipal liability standard to the private corporation that had been

contracted to operate a jail) (citing Street v. Corr. Corp. of Am., 102 F. 3d. 810, 814 (6th Cir.

1996)).

          When a § 1983 claim is made against a municipality, the Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so,

whether the municipality is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992). A municipality cannot be held responsible for a constitutional

deprivation unless there is a direct causal link between a municipal policy or custom and the

alleged constitutional deprivation. Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio,



                                                    4
989 F.2d 885, 889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must

(1) identify the municipal policy or custom, (2) connect the policy to the municipality, and

(3) show that his particular injury was incurred due to execution of that policy.” Alkire v. Irving,

330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364

(6th Cir. 1993)). The policy or custom “must be ‘the moving force of the constitutional

violation’ in order to establish the liability of a government body under § 1983.” Searcy v. City

of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326

(1981) (citation omitted)).

       In the instant case, Plaintiff does not claim that any alleged violation of his constitutional

rights was the result of a custom or policy implemented or endorsed by ACH, rather than the

individual decisions of Dr. Johnson. As such, the Court will dismiss Plaintiff’s official-capacity

claim against Dr. Johnson for failure to state a claim upon which relief may be granted.

           2. Individual-Capacity Claims

               a. Retaliation

       Plaintiff seems to allege that Dr. Johnson retaliated against him for receiving medical

care at the Jenny Stewart Medical Center by “locking me down and making me sleep on the floor

which lasted around [18] days in general population.”

       Based on this allegation, the Court will allow a First Amendment retaliation claim to

proceed against Dr. Johnson in his individual capacity. In allowing this claim to proceed, the

Court passes no judgment on the merits of the claim or the ultimate outcome of this action.

               b. Deliberate Indifference to a Serious Medical Need

       The Court also construes Plaintiff’s allegation that Dr. Johnson violated his rights by

“having me sleep on the floor where this was a medical issue I should have been provided a



                                                 5
bottom bunk” as an attempt to assert a claim under the Eighth Amendment for deliberate

indifference to a serious medical need.

       To establish an Eighth Amendment violation premised on inadequate medical care, a

prisoner must demonstrate that the defendant acted, or failed to act, with “deliberate indifference

to serious medical needs.” Farmer v. Brennan, 511 U.S. 825, 835 (1994) (quoting Estelle v.

Gamble, 429 U.S. 97, 104 (1976)); Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834

(6th Cir. 2002).

       The Court finds that Plaintiff’s allegation is too conclusory to state a plausible claim for

relief under the Eighth Amendment. Twombly, 550 U.S. at 555. Plaintiff’s lack of detail

regarding both his alleged injury and treatment by Dr. Johnson prevents the Court from finding

that Plaintiff suffered from a serious medical need or that Dr. Johnson recklessly disregarded that

need. Thus, the Court will dismiss this claim for failure to state a claim upon which relief may

be granted.

               c. Violation of State Policy

       Finally, Plaintiff alleges that Dr. Johnson violated his rights by “failing to keep a state

prisoner [Plaintiff] 6” off the ground in a medical cell and not in general population.” The Court

construes this as a claim for failure to comply with a state administrative policy or rule.

       Claims under § 1983 can only be brought for “deprivation of rights secured by the

constitution and laws of the United States.” Lugar v. Edmondson Oil Co., 457 U.S. 922, 924

(1982). Section 1983 does not provide redress for a violation of a state law. Pyles v. Raisor,

60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994).

Moreover, a failure to comply with an administrative rule or policy does not itself rise to the

level of a constitutional violation. Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007); Brody



                                                  6
v. City of Mason, 250 F.3d 432, 437 (6th Cir. 2001); McVeigh v. Bartlett, No. 94-23347, 1995

U.S. App. LEXIS 9509, at *3 (6th Cir. Apr. 21, 1995) (failure to follow policy directive does not

rise to the level of a constitutional violation because policy directive does not create a protectible

liberty interest).

        Thus, the Court will also dismiss this claim against Dr. Johnson for failure to state a

claim upon which relief may be granted.

        B. Defendants Jenny Stewart Medical Center, Dr. Wong, and Deputy Jailer Newby

        Based upon Plaintiff’s allegations, the Court construes the complaint as asserting claims

for the violation of his rights under the Health Insurance Portability and Accountability Act of

1996 (HIPAA) against the Jenny Stewart Medical Center, Dr. Wong, and CCJ Deputy Jailer

Newby.

         Title II of HIPAA, codified at 42 U.S.C. § 1320a et seq., was created to protect against

the unauthorized disclosure of health records and information. Gratton v. United Parcel Serv.,

Inc., No. CV 07-3071, 2008 U.S. Dist. LEXIS 108700 (E.D.N.Y. Nov. 14, 2008). However,

only the Secretary of the Department of Health and Human Services may enforce its provisions

and impose penalties. Sneed v. Pan Am. Hosp., 370 F. App’x 47, 50 (11th Cir. 2010) (citing

42 U.S.C. § 1320d-5(a)(1); 1320d-6). Private citizens have no standing to sue a covered entity

for a violation of HIPAA. Thomas v. Univ. of Tenn. Health Sci. Ctr., No. 17-5708, 2017 U.S.

App. LEXIS 24714, at *4 (6th Cir. Dec. 6, 2017) (recognizing that although the Sixth Circuit has

never explicitly held that that there is no private right of action under HIPAA, several other

circuits have so held, and following those circuits’ holdings) (collecting cases).




                                                  7
        Thus, because there is no private right of action under HIPAA, the Court will dismiss

Plaintiff’s claims against the Jenny Stewart Medical Center, Dr. Wong, and CCJ Deputy Jailer

Newby for failure to state a claim upon which relief may be granted.

                                      IV. CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s claims against

the Jenny Stewart Medical Center, Dr. Michael Wong, and CCJ Deputy Jailer Newby are

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief

may be granted.

        IT IS FURTHER ORDERED that Plaintiff’s official-capacity claim and his individual-

capacity claims against Dr. Johnson for deliberate indifference to a serious medical need and for

violating state policy are DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a

constitutional claim upon which relief may be granted.

        The Clerk of Court is DIRECTED to terminate the Jenny Stewart Medical Center,

Dr. Michael Wong, and Deputy Jailer Newby as parties to this action.

        The Court will enter a separate Service and Scheduling Order to govern the retaliation

claim it has allowed to proceed against Dr. Johnson in his individual capacity.

Date:   June 19, 2019




cc:     Plaintiff, pro se
        Defendants
        Christian County Attorney
4413.011




                                                8
